HARRIS, Judge.
Theopholous Jackson appeals from his sentence for the offense of burglary. His scoresheet included points for being under “legal constraint” because at the time of the offense appellant was in the “scrap program”. While appellant acknowledged that he was placed in the program, he testified under oath that he had violated the terms of the program, been sent back to prison and was thus removed from the program prior to the offense.
It then became the duty of the court either to require the state to corroborate *1194the fact that appellant was under legal constraint or to remove the points from his scoresheet. Vandeneynden v. State, 478 So.2d 429 (Fla. 5th DCA 1985).
Instead the court relied on the prosecutor’s statement that he had spoken to the person who had prepared the scoresheet and had been assured that appellant was under legal constraint.
This was totally inadequate corroboration.
Reversed and remanded with instructions to remove the points for “legal constraint” from the scoresheet and to resentence appellant.
REVERSED and REMANDED with instructions.
DAUKSCH and SHARP, JJ., concur.